UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7600


JEFFREY MAURICE YOUNG-BEY,

                      Plaintiff – Appellant,

          v.

DAVID R. BLUMBERG, Chairman; RUTH OGLE, Project Manager,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cv-02448-JFM)


Submitted:   May 30, 2013                      Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Maurice Young-Bey, Appellant Pro Se. Susan Howe Baron,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Pikesville,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffrey Maurice Young-Bey appeals the district court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint

and denying reconsideration.           We have reviewed the record and

find   no   reversible     error.      Accordingly,        we    affirm   for   the

reasons stated by the district court.                Young-Bey v. Blumberg,

No. 1:10-cv-02448-JFM (D. Md. Aug. 25 & Oct. 17, 2011).                          We

dispense    with    oral    argument    because      the        facts   and   legal

contentions   are   adequately      presented   in    the       materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       2